             Case 8:21-cv-01970-KKM-AAS Document 1-1 Filed 08/17/21 Page 1 of 7 PageID 5
   Filing # 131256744  E-Filed 07/23/2021 01:00:23 AM




                    IN THE CIRCUIT COURT FOR THE THIRTEENTH JUDICIAL CIRCUIT FOR
                                    HILLSBOROUGH COUNTY, FLORIDA
                                            CIVIL DIVISION


               KIM ELLIOTT,                                           Case Number:

                       Plaintiff,

               v.

               H. LEE MOFFITT CANCER CENTER
               AND RESEARCH INSTITUTE, INC.

                     Defendant.
               __________________________________/

                                       COMPLAINT AND DEMAND FOR JURY TRIAL

                       1.     Plaintiff, Kim Elliott, was employed by Defendant, H. Lee Moffitt Cancer Center

               and Research Institute, Inc., and brings this action for recovery of damages arising from

               discrimination and other relief under the Florida Civil Rights Act (“FCRA”) and 42 U.S.C. 1981.

                                                            Parties

                       2.     Plaintiff is a qualified Black female and a member of a protected class due to her

               race.

                       3.     Plaintiff is a qualified female over 50 years of age and a member of a protected

               class due to her age.

                       4.     Defendant is a hospital and employs more than 15 employees.

                       5.     Plaintiff was employed by Defendant as a respiratory therapist in May 2018.

                       6.     Defendant employed Plaintiff within the four years preceding this complaint.

                                                         Jurisdiction

                       7.     Defendant employed Plaintiff in Hillsborough County, Florida.


                                                              1



7/23/2021 1:00 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
             Case 8:21-cv-01970-KKM-AAS Document 1-1 Filed 08/17/21 Page 2 of 7 PageID 6




                      8.      Plaintiff performed work and services for Defendant in Hillsborough County,

               Florida.

                      9.      Defendant employs more than 15 employees.

                      10.     All events giving rise to this action occurred within the four years preceding this

               complaint.

                      11.     All events giving rise to this action occurred in Hillsborough County, Florida.

                                                       Factual Allegations

                      12.     During Plaintiff’s application process, and before being hired by Defendant,

               Plaintiff informed Defendant that she had been employed by Reston Hospital Center as the

               Director of Cardiopulmonary Services for over ten years.

                      13.     During Plaintiff’s application process, and before being hired by Defendant,

               Plaintiff informed Defendant that she possesses a Bachelor of Science in Healthcare

               Administration from Southwest Texas State University.

                      14.     Defendant hired Plaintiff as a respiratory therapist in or about May 2018.

                      15.     From approximately May 2018 until approximately September 25, 2019, Plaintiff

               was a high performer in her role as a respiratory therapist.

                      16.     At all times during her employment with Defendant as a respiratory therapist,

               Plaintiff was an employee in good standing.

                      17.     Plaintiff received two positive performance evaluations between the time of her

               hire and approximately September 25, 2019.

                      18.     On or about September 25, 2019, Plaintiff applied for an open respiratory manager

               role within Defendant’s organization.




                                                                2


7/23/2021 1:00 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
             Case 8:21-cv-01970-KKM-AAS Document 1-1 Filed 08/17/21 Page 3 of 7 PageID 7




                       19.     At the time of Plaintiff’s application, she was an employee in good standing and

               eligible to apply for the position.

                       20.     Plaintiff was qualified for the respiratory manager position because she has a

               Bachelor of Science in Healthcare Administration and because Plaintiff worked as a director of

               respiratory therapy for over ten years.

                       21.     Upon information and belief, none of the other interviewees had more than ten

               years of experience as a director of cardiopulmonary services.

                       22.     Defendant selected Plaintiff and others to participate in the first round of

               interviews.

                       23.     Upon information and belief, Plaintiff was the oldest person selected to interview

               for the respiratory manager role.

                       24.     After concluding the first interview, Defendant did not select Plaintiff to

               participate in the second round of interviews.

                       25.     Plaintiff was the most qualified applicant and interviewee but was not selected to

               participate in the second round of interviews.

                       26.     Defendant ultimately hired Lauren McAvoy, a White female who was 29 years

               old at the time of hire.

                       27.     Ms. McAvoy is outside of Plaintiff’s protected classes in regard to race and age.

                       28.     At the time of Ms. McAvoy’s hire, Plaintiff had approximately 22 more years of

               respiratory therapy experience than Ms. McAvoy.

                       29.     At the time of Ms. McAvoy’s hire, Ms. McAvoy did not have any respiratory

               therapy management experience.

                       30.     Defendant refused to hire Plaintiff because she is a Black female.


                                                                3


7/23/2021 1:00 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
             Case 8:21-cv-01970-KKM-AAS Document 1-1 Filed 08/17/21 Page 4 of 7 PageID 8




                        31.    Defendant refused to hire Plaintiff because she is over 50 years old.

                        32.    Defendant desired to hire a White female under 30 years old regardless of

               Plaintiff’s superior qualifications.

                        33.    Plaintiff was damaged by Defendant’s discriminatory act of not hiring Plaintiff as

               a respiratory manager because of Plaintiff’s race and age.

                                       COUNT I – RACE DISCRIMINATION
                                IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

                        34. Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-33,

               above.

                        35.    Plaintiff is a member of a protected class because she is a Black female.

                        36.    Plaintiff was employed by Defendant as a respiratory therapist.

                        37.    Plaintiff was a qualified individual and desired to be employed by Defendant as a

               respiratory manager.

                        38.    Defendant posted a job opening for the full-time respiratory manager position.

                        39.    Plaintiff was qualified for the respiratory manager position.

                        40.    Plaintiff applied for the respiratory manager position.

                        41.    Defendant hired a less qualified White female outside of Plaintiff’s protected

               classes for the respiratory manager position.

                        42.    Plaintiff would have received the respiratory manager position but for her being a

               Black female and a member of a protected class.

                        43.    Defendant did not hire Plaintiff as a respiratory manager because she is a Black

               female and member of a protected class.




                                                                 4


7/23/2021 1:00 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
             Case 8:21-cv-01970-KKM-AAS Document 1-1 Filed 08/17/21 Page 5 of 7 PageID 9




                        44.    Plaintiff was damaged by Defendant’s refusal to hire Plaintiff as a respiratory

               manager.

                        45.    Plaintiff demands a trial by jury.

                         COUNT II – AGE DISCRIMINATION IN VIOLATION OF THE FCRA

                        46. Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-33,

               above.

                        47.    Plaintiff is a member of a protected class because she is a qualified female over 50

               years old.

                        48.    Plaintiff was employed by Defendant as a respiratory therapist.

                        49.    Plaintiff was a qualified individual and desired to be employed by Defendant as a

               respiratory manager.

                        50.    Defendant posted a job opening for respiratory manager position.

                        51.    Plaintiff was qualified for the respiratory manager position.

                        52.    Plaintiff applied for the respiratory manager position.

                        53.    Defendant hired a less qualified 29-year-old female, outside of Plaintiff’s

               protected class, for the respiratory manager position.

                        54.    Specifically, Defendant hired a much younger, 29-year-old woman, as a

               respiratory manager.

                        55.    Plaintiff would have received the respiratory manager position but for her being a

               over 50 years old and a member of a protected class.

                        56.    Plaintiff would have received the respiratory manager position but for her age.

                        57.    Defendant did not hire Plaintiff as a respiratory manager because she is a an

               “older” female and member of a protected class.


                                                                    5


7/23/2021 1:00 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
             Case 8:21-cv-01970-KKM-AAS Document 1-1 Filed 08/17/21 Page 6 of 7 PageID 10




                        58.    Plaintiff was damaged by Defendant’s refusal to hire Plaintiff as a full-time

               forensic toxicologist.

                        59.    Plaintiff demands a trial by jury.

                                          COUNT III – RACE DISCRIMINATION
                                            IN VIOLATION OF 42 U.S.C. 1981

                        60. Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-33,

               above.

                        61.    Plaintiff is a member of a protected class because she is a Black female.

                        62.    Plaintiff was employed by Defendant as a respiratory therapist.

                        63.    Plaintiff was a qualified individual and desired to be employed by Defendant as a

               respiratory manager.

                        64.    Defendant posted a job opening for a respiratory manager position.

                        65.    Plaintiff was qualified for the respiratory manager position.

                        66.    Plaintiff applied for the respiratory manager position.

                        67.    Defendant hired a less qualified White female outside of Plaintiff’s protected

               classes for the full-time position.

                        68.    Plaintiff would have received the respiratory manager position but for her being a

               Black female and a member of a protected class.

                        69.    Defendant did not hire Plaintiff as a respiratory manager because she is a Black

               female and member of a protected class.

                        70.    Plaintiff was damaged by Defendant’s refusal to hire Plaintiff as a full-time

               forensic toxicologist.

                        71.    Plaintiff demands a trial by jury.



                                                                    6


7/23/2021 1:00 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 6
             Case 8:21-cv-01970-KKM-AAS Document 1-1 Filed 08/17/21 Page 7 of 7 PageID 11




               DATED this 23rd day of July 2021,

                                                              /S/ Kyle J. Lee
                                                              Kyle J. Lee, Esq.
                                                              FLBN: 105321
                                                              LEE LAW, PLLC
                                                              1971 West Lumsden Road, Suite 303
                                                              Brandon, Florida 33511
                                                              Telephone: (813) 343‐2813
                                                              Kyle@KyleLeeLaw.com




                                                          7


7/23/2021 1:00 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 7
